OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the petition or appeal because it is not directed to any final order, judgment or decree of the Common Pleas Court.
The final entry appearing in the transcript of docket and journal entries journalizes the authorization to plaintiff to withdraw a motion for rehearing upon defendant’s demurrer to the second amended petition. The entry immediately preceding . this last entry journalizes the action at the court in sustaining the demurrer of the defend-: *648ant to the second amended petition of plaintiff without more. Upon this state of the record there is no final order or judgment. Hornbeck & Adams, Trial and Appellate Practice, 238.
Motion will be sustained.
HORNBECK, PJ., GEIGER & BARNES, JJ, concur.